J-S25001-19

                               2019 Pa. Super. 318



S.M.C.                                              IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                          Appellee

                     v.

C.A.W.

                          Appellant                    No. 1802 MDA 2018


               Appeal from the Order Entered October 12, 2018
             In the Court of Common Pleas of Huntingdon County
                    Domestic Relations at Nos: 4115-2016

BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

OPINION BY STABILE, J.:                             FILED OCTOBER 22, 2019

      Appellant, C.A.W., an adult male, lived together with Appellee, S.M.C.,

an adult female, and Appellee’s daughter (“Child”) for almost twelve years.

Appellant held himself out as Child’s father, supported Child financially and

claimed Child as a dependent on many of his tax returns. After Appellant and

Appellee ended their relationship, Appellant refused to continue providing

Child with financial support and cut off virtually all contact with Child. Appellee

filed an action for child support, and the trial court ordered Appellant to pay

support under the doctrine of paternity by estoppel. Based on the test for

paternity by estoppel articulated in K.E.M. v. P.C.S., 38 A.3d 798 (Pa. 2012),

we conclude that the trial court acted within its discretion by requiring

Appellant to pay support. Accordingly, we affirm.

      Following evidentiary hearings that included testimony from, Appellant,

and a child psychologist, Mark Peters, the court found the following facts. In
J-S25001-19



2002, Child was born to Appellee and H.N., the natural mother and father,

respectively. Appellee and H.N. never married, H.N. had virtually no contact

with Child, and H.N. never provided financial support or performed parental

duties for Child. Appellee filed a child support action against H.N., but it was

dismissed because he could not be located.

      In January 2003, Appellee began an intimate relationship with

Appellant. From April 2003 through January 2015, Appellee and Child lived

together with Appellant in Appellant’s home. Appellant held himself out to be

Child’s father and performed parental duties on Child’s behalf, treating Child

the same as his own biological daughters. Appellant referred to Child as his

daughter when introducing her to third parties, and Child referred to Appellant

as her father and/or her daddy. Appellant claimed the child dependency tax

exemption on his federal income tax returns for Child in tax years 2003, 2004,

2005, 2006, 2007, 2011 and 2012. Appellee was employed outside the home

from 2007 through 2010, but her income was insufficient to support Child.

      In January 2015, the relationship between Appellee and Appellant

ended. Appellee and Child left Appellant’s house, and Appellant stopped all

financial support to Child and all contact with Child, except for a few visits.

Appellant also began a new relationship with another woman.            Appellee

obtained public assistance but has been unable to do anything financially for

Child, such as celebrate Christmas.

      After meeting with Child four times, child psychologist Peters opined that

Child viewed Appellant as her de facto emotional parent and had a positive

                                      -2-
J-S25001-19



and stable relationship with him while they resided together. Child reported

that their relationship changed after she left Appellant’s house. During the

first hearing in this case, Appellant walked by Child without acknowledging

her, leaving Child hurt and confused. Peters diagnosed Child as experiencing

an adjustment disorder with mixed anxiety and depression.

      Based on Peters’ testimony, the court determined that Child suffered a

serious adverse emotional impact. The court also concluded it was in Child’s

best interests to apply the paternity by estoppel doctrine against Appellant

and require Appellant to pay support.        The Huntingdon County Domestic

Relations Section calculated Appellant’s support obligation, and an interim

support order was entered. Appellant filed a timely de novo objection to the

interim order, which the trial court dismissed. This timely appeal followed.

The sole question in this appeal is whether the trial court abused its discretion

in concluding that Appellant owed a duty of support under the paternity by

estoppel doctrine.

      We review support orders for abuse of discretion.        V.E. v. W.M., 54
A.3d 368, 369 (Pa. Super. 2012). We cannot reverse the trial court’s support

determination unless it is unsustainable on any valid ground.           Kimock v.

Jones, 47 A.3d 850, 853–54 (Pa. Super. 2012). “An abuse of discretion is

not merely an error of judgment, but if in reaching a conclusion the law is

overridden   or   misapplied,   or   the   judgment    exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias or ill-will, as shown by

the evidence of record.” V.E., 54 A.3d at 369 (internal quotation marks and

                                       -3-
J-S25001-19



brackets omitted). “The principal goal in child support matters is to serve the

best interests of the children through the provision of reasonable expenses.”

Mencer v. Ruch, 928 A.2d 294, 297 (Pa. Super. 2007).

      As our Supreme Court has explained, the paternity by estoppel doctrine

permits a trial court to determine a child’s parentage for support purposes

based on the actions of the child’s mother and/or putative father.

      Estoppel in paternity actions is merely the legal determination that
      because of a person’s conduct (e.g., holding out the child as his
      own, or supporting the child) that person, regardless of his true
      biological status, will not be permitted to deny parentage, nor will
      the child’s mother who has participated in this conduct be
      permitted to sue a third party for support, claiming that the third
      party is the true father. . . . [T]he doctrine of estoppel in paternity
      actions is aimed at achieving fairness as between the parents by
      holding them, both mother and father, to their prior conduct
      regarding the paternity of the child.

Fish v. Behers, 741 A.2d 721, 723 (Pa. 1999) (quoting Freedman v.

McCandless, 654 A.2d 529, 532-33 (Pa. 1995)) (internal quotation marks

omitted). Estoppel rests on the public policy that “children should be secure

in knowing who their parents are. If a certain person has acted as the parent

and bonded with the child, the child should not be required to suffer the

potentially damaging trauma that may come from being told that the father

he had known all his life is not in fact his father.” T.E.B. v. C.A.B., 74 A.3d
170, 173 (Pa. Super. 2013).

      The paternity by estoppel doctrine may apply in circumstances where

the child’s mother was never married to the putative father. See R.K.J. v.



                                       -4-
J-S25001-19


S.P.K., 77 A.3d 33 (Pa. Super. 2013), appeal denied, 84 A.3d 1064 (Pa. 2014)

(affirming the finding of paternity by estoppel where the mother was married

to another man at the time of the child’s birth, and where the mother and the

putative father resided together for six years but never married). Moreover,

the paternity by estoppel doctrine may apply even where the putative father’s

relationship with the mother began years after the child’s birth and where it

was undisputed that the putative father was not the biological father. See

Hamilton v. Hamilton, 795 A.2d 403 (Pa. Super. 2002) (affirming the finding

of paternity by estoppel where the putative father did not begin a relationship

with the child’s mother until approximately three years after the child’s birth

and where it was undisputed that the child was not the putative father’s

biological child). In Hamilton, this Court made clear that the undisputed lack

of a biological relationship does not defeat the application of paternity by

estoppel. We explained,

       [w]hile it is clear, and indeed was never in dispute, that [the
       putative father] is not [the child’s] biological father, he has truly
       acted as the child’s father and “the law cannot permit a party to
       renounce even an assumed duty of parentage when by doing so,
       the innocent child would be victimized.”

Id. at 407 (quoting Commonwealth ex rel. Gonzalez v. Andreas, 369 A.2d
416, 419 (Pa. Super. 1976)).1

____________________________________________


1The putative fathers in R.K.J. and Hamilton both signed acknowledgements
of paternity despite knowing that they were not biological parents. R.K.J., 77
A.3d at 40; Hamilton, 795 A.2d at 404. Neither opinion explored the legal



                                           -5-
J-S25001-19


       More recently, our Supreme Court held in K.E.M. that the paternity by

estoppel doctrine continues to remain good law in Pennsylvania. There, the

child’s mother sought child support from the alleged biological father, P.C.S.,

with whom she had an extramarital affair.          The trial court held that the

mother’s husband, H.M.M., had held himself out as the child’s father and thus

was the father for support purposes under paternity by estoppel principles.

The majority decision, authored by then-Justice, and now-Chief Justice Saylor,

held that “paternity by estoppel continues to pertain in Pennsylvania” at

common law, but “only where it can be shown, on a developed record, that it

is in the best interests of the involved child.” Id., 38 A.3d at 810. The Court

remanded for further proceedings to determine whether paternity by estoppel

was in the child’s best interests. In a footnote, the Court suggested that courts

have been “most firm” in sustaining a finding of paternity based on the child’s

“need for continuity, financial support, and potential psychological security

arising out of an established parent-child relationship.” Id. at 810 n.12.




____________________________________________


relevance, if any, of those acknowledgments. Instead, the opinions focused
on the fact that the putative fathers held out the children to be their own and
acted as parents would act. See R.K.J., 77 A.3d at 40 (“[The putative father]
held himself out as [the child’s] father for almost six years, lived with [the
child] and his mother in his home, told [the child] that he was his father, and
provided all financial support for [the child.]”); Hamilton, 795 A.2d at 406
(quoting Trial Court Opinion, 5/4/01, at 3) (“[The putative father] has acted
as the [c]hild’s father . . . . The [c]hild calls [the putative father] “Dad” . . . .
[The putative father] refers to himself as the [c]hild's dad in the presence of
the [c]hild, [the m]other[,] and third parties.”).

                                           -6-
J-S25001-19


      Following K.E.M., in a case with facts similar to the present case, we

held that paternity by estoppel applied to the appellant, who held himself out

as the child’s father despite not being the biological parent. R.K.J. v. S.P.K.,

77 A.3d 33 (Pa. Super. 2013). Unlike the child’s biological father, who had no

relationship with the child and who never met him, the appellant had held

himself out as the child’s father, lived with and interacted with the child for

nearly six years, told the child he was his father, and supported the child

financially. The evidence further demonstrated that it was in the child’s best

psychological interests for his relationship to continue with the appellant.

Following K.E.M., we held that paternity by estoppel obligated the appellant

to pay child support. Id., 77 A.3d at 38-40.

      As in the foregoing decisions, the evidence in the present case supports

the trial court’s ruling of paternity by estoppel. Appellant had a long-term in

loco parentis relationship with Child that began when Child was an infant.

Child and Appellee lived in Appellant’s home for virtually the first twelve years

of Child’s life, during which time he held himself out as Child’s father, provided

most of Child’s financial support, listed Child as a dependent on seven years

of tax returns, and formed a close emotional bond with Child. After Appellee

and Child left Appellant’s residence, Child had a continued need for financial

support, as Appellant stopped all financial support and Appellee had to obtain

public assistance. Child also continued to need Appellant’s emotional support,

but Appellant stopped all contact with Child except for several isolated visits,


                                      -7-
J-S25001-19


causing Child to suffer an adjustment disorder with mixed anxiety and

depression. Based on the fact that Appellant held out Child to be his own for

well over a decade, together with Child’s need for continued financial and

psychological support, we conclude the court did not abuse its discretion in

holding that it was in Child’s best interests for Appellant to be liable for child

support based upon paternity by estoppel.

      Appellant argues that he is not required to pay support in view of our

Supreme Court’s decision in A.S. v. I.S., 130 A.3d 769 (Pa. 2013).            We

disagree, as A.S. is both factually and legally distinguishable from this case.

      In A.S., Mother had twin sons with the children’s biological father in

1998. In 2005, Mother married stepfather (“Stepfather”). Mother, Stepfather

and the children relocated to Pennsylvania. Stepfather never held children

out as his own, and the children clearly knew that Stepfather was not their

biological father. In 2009, Mother and Stepfather separated, and Stepfather

filed for divorce. When Mother announced her plan to relocate to California,

Stepfather filed a custody complaint and an emergency petition to prevent

Mother from relocating, asserting that he stood in loco parentis to the children.

Mother filed a complaint seeking child support. The trial court granted shared

custody, but without holding a hearing on the support issue, it held that

Stepfather did not owe support. Mother appealed.

      Despite its observation that “in loco parentis status alone and/or

reasonable acts to maintain a post-separation relationship with stepchildren


                                      -8-
J-S25001-19


are insufficient to obligate a stepparent to pay child support for those

children,” id., 130 A.3d at 770, the Supreme Court held that Stepfather was

required to pay child support. Critical to the Court’s conclusion was the finding

that Stepfather took “far greater” steps “than that of a stepparent desiring a

continuing relationship with a former spouse’s children.” Id. He engaged in

a “relentless pursuit” of parental duties by “[haling] a fit parent into court,”

“litigat[ing] and obtain[ing] full legal and physical custody rights,” and

“assert[ing] those parental rights to prevent a competent biological mother

from relocating with her children.” Id. Consequently, “Stepfather has taken

sufficient affirmative steps legally to obtain parental rights and should share

in parental obligations, such as paying child support.         Equity prohibits

Stepfather from disavowing his parental status to avoid a support obligation

to the children he so vigorously sought to parent.”       Id. at 770-71.     The

majority was careful to emphasize


      that we are not creating a new class of stepparent obligors and
      our decision today comports with the line of cases that have held
      that in loco parentis standing alone is insufficient to hold a
      stepparent liable for support.        The public policy behind
      encouraging stepparents to love and care for their stepchildren
      remains . . . relevant and important today[.] However, when a
      stepparent does substantially more than offer gratuitous love
      and care for his stepchildren, when he instigates litigation to
      achieve all the rights of parenthood at the cost of interfering with
      the rights of a fit parent, then the same public policy
      attendant to the doctrine of paternity by estoppel is
      implicated: that it is in the best interests of children to have
      stability and continuity in their parent-child relationships. By
      holding a person such as Stepfather liable for child support, we
      increase the likelihood that only individuals who are truly


                                      -9-
J-S25001-19


       dedicated and intend to be a stable fixture in a child’s life will take
       the steps to litigate and obtain rights equal to those of the child’s
       parent.

Id. at 771 (emphasis added).

       As can be seen, A.S. is factually distinguishable from the present case

in at least three important respects.          First, unlike Stepfather in A.S., who

never held children out as his own, Appellant here held Child out as his own

and supported her financially for virtually her entire life, beginning when Child

was an infant and continuing for almost the next twelve years. Second, unlike

the children in A.S., who knew that Stepfather was not their natural parent, 2

Child and Appellant bonded in the same way a child bonds with her natural

parent, and Child became both psychologically and financially dependent upon

Appellant. Third, Stepfather in A.S. took affirmative action post-separation

from Mother to assert parental rights to the children. Because of these factual

differences, A.S. narrowly falls outside the contours of paternity by estoppel,

a point recognized in the dissent authored in A.S. by now-Chief Justice Saylor.

Id. at 772 (“the common law has recognized a presumption of paternity and

the doctrine[] of paternity by estoppel . . . neither of which appears to be the

basis for the majority’s decision”) (citation omitted). As a result, even though


____________________________________________


2 The fact a child may become aware that his putative father is not his
biological father, as here, is not necessarily fatal to a finding of paternity by
estoppel. While the law cannot prohibit a putative father from informing a
child of their true relationship, it can prohibit him from avoiding the obligations
that their assumed relationship would otherwise impose. K.E.M. 38 A.3d at
808.

                                          - 10 -
J-S25001-19


A.S. was not per se a paternity by estoppel case, the remedy applied in that

case was consistent with paternity by estoppel because it advanced the

same public policy, i.e., ensuring stability and continuity in the parent-child

relationship.   The present case is distinguishable from A.S. because

Appellant’s duty to pay child support rests squarely upon paternity by

estoppel.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2019




                                    - 11 -